Citation Nr: 0123945	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  00-00 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a nervous disorder.

2.  Entitlement to service connection for jungle rot of both 
feet.

3.  Entitlement to service connection for chronic bronchitis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a July 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

In his January 2000 substantive appeal (VA Form 9), the 
veteran checked the box indicating that he wished to appear 
at a hearing before the Board at a local VA office.  A travel 
Board hearing was scheduled in July 2001, but the veteran 
failed to report.  There is no indication of record that 
attempts were made by the veteran to reschedule this hearing 
date, or to advise the RO of any impeding circumstances that 
would prevent his appearance.  In view of the foregoing, the 
Board is satisfied that the veteran's travel Board hearing 
request has been withdrawn.  38 C.F.R. § 20.704(d) (2000).


REMAND

There has been a significant change in the law during the 
pendency of this appeal. The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (Supp. 
2001), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former § 
5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall:  	

(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those        
     records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied. 

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during "active military, 
naval, or air service."  38 U.S.C.A. § 1131 (West 1991 & 
Supp. 2000).  Service connection may also be granted for any 
disorder diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

The veteran's service medical records (SMRs) are not 
available.  In response to the RO's attempts to obtain the 
veteran's SMRs, the National Personnel Records Center (NPRC) 
explained that the records may have been destroyed in a fire 
that occurred at the facility in 1973.

VA and private medical records show treatment for anxiety and 
bronchitis from September 1984 to February 1999.  The veteran 
received VA outpatient treatment for anxiety in September 
1984.  A February 1985 record indicates that the veteran was 
taking medication for bronchitis.  He complained of flu like 
symptoms in December 1989.  An upper respiratory infection 
was diagnosed.  The veteran reported persistent coughing 
during March 1989 treatment, and indicated that he could not 
sleep on his back at night.  Sinusitis was diagnosed.  During 
follow-up treatment later that month, sinusitus/bronchitis 
was diagnosed.

During VA outpatient treatment in October 1990, the veteran 
complained of chest congestion, coughing, and wheezing.  The 
diagnostic impression was bronchitis, and possible pneumonia.  
The veteran reported coughing and shortness of breath in 
January 1991.  Sinusitis was diagnosed.  During treatment the 
following week, sinusitis/bronchitis was diagnosed.  In July 
1991, the veteran complained of shortness of breath.  
Sinusitis/bronchitis was diagnosed.  Resolving pneumonitis 
was diagnosed later that month.  An August 1991 report notes 
a two month history of cough, nasal drainage and congestion.  
The diagnoses included bronchitis with low grade pneumonia.

The veteran reported a history of nervousness during October 
1992 treatment, and complained of weakness and upset stomach.  
The diagnostic impression was "indigenous anxiety."  The 
veteran received follow-up treatment for anxiety in April 
1993, February 1995, and August 1995.

A February 1998 private medical report notes complaints of a 
stuffy head, wheezing, and a productive cough.  The final 
assessment was sinusitis/bronchitis.  A March 1998 record 
notes resolving sinusitis/bronchitis, and allergic rhinitis.  
Resolved bronchitis was diagnosed the following month.

During private medical treatment in September 1998, the 
veteran reported a productive cough, and indicated that his 
allergies were "bad."  The diagnostic impression was 
allergic rhinitis, and bronchitis versus clinical pneumonia.  
Acute bronchitis was diagnosed later that month.

A February 1999 VA outpatient record reflects treatment for 
anxiety, and an upper respiratory infection.

In February 1999, the veteran filed a claim of entitlement to 
service connection for a nervous disorder, jungle rot of both 
feet, and chronic bronchitis.  He reported receiving 
inpatient treatment for these disorders in Brisbane, 
Australia and/or New Guinea during service in 1944.

A July 1999 rating decision denied service connection for a 
nervous disorder, jungle rot of both feet, and chronic 
bronchitis.

In an August 1999 response to the RO's record request, NPRC 
noted that the veteran's service medical records were not 
available, and explained that a time frame of three months or 
less was required to perform an alternate search for copies 
of inpatient treatment records from a hospital in Brisbane, 
Australia and/or New Guinea in 1944.

The veteran filed a notice of disagreement (NOD) with the 
July 1999 denial of service connection for a nervous 
disorder, jungle rot of both feet, and chronic bronchitis in 
September 1999, and reported additional VA and private 
medical treatment for these disorders.  He submitted a 
substantive appeal (VA Form 9) in January 2000, perfecting 
his appeal.  Therein, he maintained that he was hospitalized 
for treatment of his nervous disorder, jungle rot, and 
bronchitis during service, and indicated that he received 
private medical treatment for his nervous disorder following 
his separation from service.

A review of the claims file indicates that the veteran has 
received benefits from the Social Security Administration 
(SSA) since April 1984.  However, records from the SSA have 
not been associated with the veteran's claims folder.  
Although any SSA decision would not be controlling, it may be 
pertinent to the veteran's appeal.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992) (VA's duty to assist 
includes obtaining SSA decision and supporting medical 
records pertinent to VA claim),  and Collier v. Derwinski, 1 
Vet. App. 413, 417 (1991) (VA cannot ignore SSA determination 
of disability but must provide reasons or bases regarding 
such determination).

The record reveals that relevant evidence in support of the 
veteran's claim may exist or could be obtained.  See Epps v. 
Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  In his September 1999 notice of 
disagreement, the veteran reported additional VA and private 
medical treatment for his nervous disorder, jungle rot of 
both feet, and chronic bronchitis.  Therefore, pursuant to 
VA's duty to assist the veteran in the development of facts 
pertinent to his claim under 38 U.S.C.A. § 5107(a) (West 1991 
& Supp. 2001); 38 C.F.R. § 3.103(a) (2000), the Board is 
deferring adjudication of the veteran's claim pending a 
remand of the case to the RO for further development.

As the VA is required to obtain relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)), in addition to records of relevant 
medical treatment or examination of the claimant at 
Department health-care facilities or at the expense of the 
Department, if the claimant furnishes information sufficient 
to locate those records (38 U.S.C.A. § 5103A(c)(2)), the 
Board finds that it has no alternative under the new 
legislation but to remand this matter so that the RO can take 
the necessary steps to obtain all outstanding medical 
treatment records.  It should be further noted that whenever 
the Secretary attempts to obtain records from a Federal 
department or agency under this subsection or subsection (c) 
[38 U.S.C.A. § 5103A(c)], the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that  such records do not exist or that 
further efforts to obtain those records would be futile (38 
U.S.C.A. § 5103A(b)(3)).

Dixon v. Derwinski, 3 Vet. App. 261 (1992), mandates that 
when the denial of a claim for benefits rests, in part, on 
the government's inability to produce records which were once 
in its custody, an explanation is due the veteran of how 
service records are maintained, why any search undertaken 
constituted a reasonably exhaustive search, and why further 
efforts were not justified.  Id. at 264.  In this regard, the 
record does not reflect that the RO has attempted to obtain 
clarification from the veteran regarding the date and 
location of the hospitalization in Brisbane, Australia and/or 
New Guinea during service in 1944.  After obtaining this 
information, the RO should again request copies of these 
records from the service department.  If the service 
department is unable to produce these records, the mandates 
of Dixon must be followed to explain the adequacy of the 
attempts to locate such records.

Finally, under the provisions of the VCAA, the RO will need 
to consider whether the veteran's statements regarding 
inpatient treatment for a nervous disorder, jungle rot of 
both feet, and bronchitis during service, and post-service 
medical findings are sufficient to require that he be 
afforded a VA examination to ascertain the etiology of the 
disabilities currently on appeal, and to provide a specific 
opinion regarding the degree of medical probability that each 
is related to service.  In this regard, the attention of the 
RO is invited to the provisions of 38 C.F.R. § 3.159(c)(4).  
The Board notes that the commentary to the VCAA regulations 
addressed the adjudicative significance of the requirement 
that the evidence establish an "event, injury or disease" 
in service in order to demonstrate that a VA medical 
examination or opinion is required to decide a case.  VA 
pointed out:

Several commenters objected to the proposed 
language requiring that the evidence of 
record establish that there was an event, 
injury or disease in service-the incurrence 
or aggravation element for service 
connection.  In summary, these commenters 
felt that this criterion was too burdensome, 
and that this determination should be 
postponed until after a VA examination has 
been provided or a medical opinion obtained.  
Whether there was an injury or disease in 
service, or an event leading to injury or 
disease, is a finding of fact made by the VA 
decisionmaker.  In our view, it is 
unreasonable to require a claimant to report 
for an unnecessary VA examination or to ask a 
medical expert to review the record when the 
evidence that would result (the examination 
report or medical opinion) would not be 
competent evidence of the incurrence or 
aggravation of a disease or injury in 
service.  In such cases, there is no 
reasonable possibility that the examination 
would aid in substantiating the claim because 
it cannot provide the missing evidence. In 
the case of medical opinion evidence, for 
instance, a doctor cannot link a current 
condition to an injury or disease in service 
unless that injury or disease is shown to 
have existed.  The evidence on this issue is 
independent of the VA examination or medical 
opinion.  Therefore, no change has been made 
to the regulatory language to delete the 
criterion that the evidence establish an 
injury or disease in service or an event 
leading to injury or disease.

One commenter stated that even where there is 
no evidence of an event, injury or disease in 
service, a VA examination could establish the 
incurrence of an injury in some claims.  The 
commenter offered as an example the case of a 
claim for compensation for a bone or muscle 
injury, for which a doctor could offer the 
opinion that a currently diagnosed arthritis 
is consistent with the veteran's statements 
describing a fall in service.  However, this 
doctor's opinion would address the nexus, or 
relationship, between the current disability 
of arthritis and the claimed injury in 
service; it would not establish the 
underlying predicate issue, that is, whether 
the veteran, in fact, had a fall in service.  
This same commenter further stated that for 
disabilities that are presumed under law to 
have been incurred or aggravated in service 
based on their manifestation during a 
specified period after service, a physician's 
opinion could link the disability to reported 
symptoms occurring during the presumptive 
period, thus establishing the existence of 
the condition within the presumptive period. 
VA agrees that, under those circumstances, a 
medical opinion could link the claimed 
presumptive disability to symptoms shown by 
other evidence to have occurred during a 
presumptive period.  However, a medical 
opinion given after the presumptive period 
could not itself establish the presence of 
symptoms in the presumptive period.  Section 
3.307(c) "Prohibition of certain 
presumptions" prevents VA from accepting a 
physician's opinion that a presumptive 
condition was present and manifest to a 
compensable degree during an applicable 
presumptive period based merely on the 
advanced stage of the current disability 
without other evidence of the condition 
during service or the presumptive period.  
Therefore, there would be no use in providing 
an examination or obtaining an opinion in the 
absence of any evidence of symptoms during 
the presumptive period.

Another commenter stated that the 
Supplementary Information accompanying the 
proposed rule assumed that only 
contemporaneous records such as service 
medical records could establish an in-service 
incurrence of a disability, in disregard of 
the evidentiary value of lay testimony.  We 
have revised the proposed regulatory language 
to clarify that lay evidence can also be 
considered in establishing that an event, 
injury or disease occurred in service.  Under 
Sec. 3.159(c)(4), VA will review the 
"information and lay and medical evidence of 
record" to determine if an examination or 
medical opinion is necessary to decide the 
claim.

66 Fed. Reg. 45,626-27.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to his claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment for his nervous 
disorder, jungle rot of both feet, and 
chronic bronchitis that are not currently 
a part of the record.  After any 
necessary information and authorization 
are obtained from the veteran, all 
outstanding records, VA or private, 
inpatient or outpatient, should be 
obtained by the RO and incorporated into 
the claims folder.  In particular, the 
RO's attention is directed to the 
veteran's September 1999 statement 
regarding outstanding VA and private 
medical records.

3.  The RO should make every effort to 
obtain the veteran's service medical 
records, any outstanding VA and private 
treatment records, and a copy of all 
records relating to his claim with the 
SSA.  The RO should contact the SSA and 
request a copy of any decision on the 
merits, and copies of any medical records 
reviewed in reaching that determination.  
If the SSA has made no decision or has no 
records, this should be documented in the 
record.  The attention of the SSA should 
be invited respectfully to 38 U.S.C.A. § 
5106 (West 1991 & Supp. 2000).  The RO is 
again advised that the efforts to obtain 
service medical records, VA and SSA 
records should continue until the records 
are obtained unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile (38 U.S.C.A. § 
5103A(b)(3)).

4.  The RO should seek clarification from 
the veteran regarding the date and 
location of his hospitalization in 
Brisbane, Australia and/or New Guinea 
during service in 1944.  Because the 
service medical records for inpatient 
treatment may have been filed separately 
from the veteran's individual service 
medical record file, the RO should follow 
all appropriate adjudicative procedures 
in requesting these records from the 
record custodians.  The RO should assure 
that the claims file contains either 
records developed from such a request, or 
documentation that no records could be 
located by the record custodians.

5.  After the above development has been 
undertaken, the RO should review the 
record in light of 38 C.F.R. 
§ 3.159(c)(4) and determine whether a VA 
examination or medical opinion is 
necessary to decide any pending issue.  
If so, the veteran should be afforded an 
examination by an appropriately qualified 
physician to determine the nature and 
etiology of claimed disability for which 
such an examination or opinion is 
warranted.  All indicated studies must be 
conducted.  After the examination and 
review of the evidence in the claims 
folder, including service, private and VA 
medical records, the physician should 
express opinions as to the following:

(a)  What is the correct diagnostic 
classification of any disability found?

(b)  What is the degree of medical 
probability, in percentage terms, if 
feasible, that any current disability is 
causally related to a disease or injury 
in service?

A comprehensive report, which represents 
consideration of the aforementioned 
factors, as well as the history of the 
veteran's disabilities should be 
provided.  The veteran's claims folder 
and a copy of this remand must be 
provided to the examiner for review in 
conjunction with the examination.  Any 
opinions expressed must be accompanied by 
a complete rationale.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in this claim.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that all 
reasonable steps have been taken to 
secure any outstanding medical records 
identified by the veteran.  In addition, 
the RO should review the requested 
examination report, if any, and the 
required opinions, if any, to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand.  If any development requested 
above has not been furnished, including 
any requested findings and/or opinions on 
examination, remedial action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues of entitlement to 
service connection for a nervous 
disorder, jungle rot of both feet, and 
chronic bronchitis.  If the veteran's 
claim remains denied, he and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  If the RO is unable to obtain 
records of the alleged inpatient 
treatment in Brisbane, Australia and/or 
New Guinea during service in 1944, it 
should provide an explanation as to how 
service records are maintained, why any 
search undertaken constituted a 
reasonably exhaustive search, and why 
further efforts were not justified should 
also be provided.  See Dixon.  The 
veteran should then be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




